 


114 HR 2754 IH: To amend the Internal Revenue Code of 1986 to make the work opportunity credit permanent.
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2754 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2015 
Mr. Reed (for himself, Mr. Rangel, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make the work opportunity credit permanent. 
 
 
1.Work opportunity credit made permanent 
(a)In generalSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and redesignating paragraph (5) as paragraph (4). (b)Effective dateThe amendments made by this section shall apply to individuals who begin for the employer after December 31, 2014. 
 
